566 P.2d 555 (1977)
30 Or.App. 217
In the matter of Gloria Daulton, Alleged to Be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
Gloria DAULTON, Appellant.
Court of Appeals of Oregon.
Argued and Submitted June 28, 1977.
Decided July 18, 1977.
Andrew S. Craig, Law Student, Salem, argued the cause for appellant. On the brief was John W. Jensen, Salem.
Thomas H. Denney, Asst. Atty. Gen., Salem, argued the cause for respondent. On the brief were James A. Redden, Atty. Gen., W. Michael Gillette, Sol. Gen., and Karen H. Green, Certified Law Student, Salem.
Before SCHWAB, C.J., THORNTON, J., and FORT, Senior Judge.
PER CURIAM.
This is an appeal by a mentally ill person from an order of commitment for a period up to 180 days for further treatment entered after hearing pursuant to ORS 426.301-426.307. No challenge is directed to the procedures employed, but is solely on the ground that the evidence was insufficient to support the court's finding at the time of the hearing that the patient was mentally ill beyond a reasonable doubt, as required by ORS 426.307. State v. G., 26 Or. App. 197, 552 P.2d 574, Sup.Ct. review denied (1976); State v. Heintz, 26 Or. App. 935, 554 P.2d 556 (1976); State v. Alexander, 26 Or. App. 943, 554 P.2d 524 (1976).
The briefs and the record adequately set forth the facts relied upon by the parties in support of their respective positions. Our review is de novo. State v. O'Neill, 274 Or. 59, 545 P.2d 97 (1976); State v. G., supra.
As we said in State v. G., supra, 26 Or. App. at 202, 552 P.2d at 577:
"* * * From our review of the record we conclude that the evidence does establish that as of that date [date of hearing] appellant was beyond a reasonable doubt a mentally ill person in need of further treatment. No useful purpose would be served by a detailed delineation of the evidence * * *."
We reach the same conclusion here.
Affirmed.